Citation Nr: 1235389	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss.

2.  Entitlement to a compensable rating for bilateral cataracts.

3.  Entitlement to a compensable rating for erectile dysfunction.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to a rating in excess of 30 percent for posttraumatic disorder (PTSD).

6.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD).

7.  Entitlement to a rating in excess of 20 percent for adenocarcinoma of the prostate, from November 1, 2009, forward. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to March 1970 and May 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reduced the rating for adenocarcinoma of the prostate from 100 percent to 20 percent effective November 1, 2009.  

With respect to the remaining claims, while the record reflects the timely submission of notices of disagreement (NOD) in April and May 2010, it does not reflect that these issues were addressed in a statement of the case.  Consequently, they will be remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In a statement received in September 2012, the Veteran indicates that he believes that he should be awarded an earlier effective date for the award of coronary artery disease.  This matter is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

An April 2008 VA urology clinic report shows that left side prostate needle biopsy was performed.  The results indicated an adenocarcinoma with a Gleason score of 4+3=7.  The Veteran underwent prostate radiation therapy for over 56 days between July 29, 2008 and September 23, 2008.  

In December 2008, the RO granted service connection for prostate cancer and assigned a 100 percent evaluation effective August 2008.

Under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100 percent disabling.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant.

Through an August 2009 rating decision, the RO has reduced from 100 to 20 percent the evaluation for adenocarcinoma of the prostate, effective November 1, 2009. 

The Board notes incidentally that regulatory provisions normally applicable to reductions from 100 percent, and for rating reductions in general, are not applicable where, as here, the reduction is mandated by expiration of a time period set in the rating schedule.  Rossiello v. Principi, 3 Vet. App. 430 (1992); cf. 38 C.F.R. §§ 3.343, 3.344 (2011). 

After radiation therapy, a VA examination was conducted in October 2008.  It was noted that the Veteran's post treatment prostate-specific antigen (PSA) was down to 0.12 on October 5, 2008.  He reportedly did not have any significant side effects from the radiation treatment except for slight increase of nocturia.  Since then, however, a June 2011 VA urology clinical note indicated that the Veteran's PSA was slowly rising but had not met the American Society for Therapeutic Radiology and Oncology (ASTRO) criteria for biochemical recurrence (BCR).  

The Board has no more recent clinical data available to it as to the Veteran's PSA levels.  Therefore, on remand the Veteran should be afforded a current VA medical examination. 

As noted, the VA treatment records from the Memphis VA Medical Center (VAMC) indicated that he is scheduled for follow up, after the noted increase in his PSA.  Thus, all recent VA treatment records should be obtained.

Finally, as noted in the Introduction, timely NODs were received in April and May 2010 with respect to a January 2010 rating decision.  The January 2010 rating decision granted service connection for coronary artery disease and erectile dysfunction.  The RO also increased the rating for PTSD to 30 percent; and denied increased ratings for diabetes mellitus, right ear hearing loss, and bilateral cataracts, as well as entitlement to a TDIU.  

The Veteran submitted an Appeal to Board of Veterans Appeals (VA Form 9) dated in April 2010, where in addition to perfecting his appeal regarding the reduction of the rating for prostate cancer, he also reported that he was unable to work because of his heart disease, prostate cancer, diabetes mellitus, PTSD, hearing loss, and cataracts.  In May 2010, he submitted a statement in which he stated that he disagreed with all ratings and decisions in the January 2010 rating action.  A statement of the case (SOC) has not been issued that addresses these issues.  Therefore, remand for issuance of an SOC is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records from the Memphis and Savannah VA treatment facilities, dated since June 2011.

2.  After obtaining the Veteran's treatment records, schedule him for an appropriate VA examination to determine the severity of his service-connected residuals of prostate cancer.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected residuals of prostate cancer.  The examiner should determine whether the Veteran currently manifests any local recurrence or metastasis of the original prostate cancer.  The examiner should further address the Veteran's complaints of urinary incontinence, shaking, weakness, sweating or any other claimed residual of prostate cancer.

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.

3.  Issue a statement of the case on the issues of higher ratings for coronary artery disease, erectile dysfunction, PTSD, diabetes mellitus, right ear hearing loss, and bilateral cataracts, and entitlement to a TDIU.  The Veteran should be advised of the need to file a substantive appeal following the issuance of the statement of the case if he wishes to complete an appeal as to these issues. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action. 

5.  Finally, readjudicate the claim on appeal (i.e., entitlement to a rating in excess of 20 percent for adenocarcinoma of the prostate, from November 1, 2009, forward).  If the benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



